United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1697
Issued: December 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal of decisions of the Office of Workers’
Compensation Programs dated May 10 and 29, 2007, finding that her requests for
reconsideration were untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R.
§ 501.3, the Board’s jurisdiction is limited to decisions issued within one year of the filing of the
appeal. Since the last merit decision was issued March 25, 1993, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s requests for
reconsideration were untimely and failed to show clear evidence of error.
FACTUAL HISTORY
This is the fifth appeal in the case. The Office terminated appellant’s compensation on
the grounds that she refused an offer of suitable work in an April 17, 1992 decision and denied
modification in a March 25, 1993 decision. In a decision dated October 1, 1998, the Board

affirmed a January 12, 1996 Office decision finding that appellant’s reconsideration request was
untimely and failed to show clear evidence of error.1 By decision dated January 23, 2003, the
Board affirmed Office decisions dated April 26 and September 7, 2001 and April 11 and July 26,
2002, denying requests for reconsideration as untimely and failing to establish clear evidence of
error.2 In the next appeal, the Board affirmed an August 8, 2003 Office decision that found
appellant’s June 28, 2003 reconsideration request was untimely and failed to show clear evidence
of error.3 By decision dated November 23, 2004, the Board affirmed decisions dated May 17
and April 4, 2004, finding that appellant’s requests for reconsideration were untimely and failed
to show clear evidence of error. The history of the case is contained in the Board’s prior
decisions and is incorporated herein by reference.
In a letter dated April 30, 2007, appellant requested reconsideration of her claim. She
argued that the termination decisions were erroneous, as she was “never given any priority
consideration for extended recovery time” and her physician restricted her from any employment
with the employing establishment. Appellant also stated that the employing establishment did
not provide the requested information prior to the March 25, 1993 merit decision. According to
appellant, the job offer was invalid under Office regulations as there was no evidence “that
shows when the job first became available to me and how long it would be available.”
By decision dated May 10, 2007, the Office determined the application for
reconsideration was untimely. The Office denied merit review on the grounds that appellant did
not establish clear evidence of error.
In a letter dated May 18, 2007, appellant again requested reconsideration. She reiterated
her argument that the job offer was not medically suitable and was not a valid job offer.
Appellant submitted a portion of a federal employee publication regarding reemployment
following an employment injury.4
By decision dated May 29, 2007, the Office again found appellant’s application for
reconsideration was untimely. The Office denied merit review of the claim on the grounds that
the application did not show clear evidence of error by the Office.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.5 The employee shall exercise this right through a request to

1

Docket No. 96-2518 (issued October 1, 1998).

2

Docket No. 02-1814 (issued January 23, 2003).

3

Docket No. 03-2128 (issued October 30, 2003).

4

Department of Labor Publication CA-810 (rev. 2/94), A Handbook for Employee Agency Personnel.

5

5 U.S.C. § 8128(a).

2

the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”6
Section 8128(a) of the Act7 does not entitle a claimant to a review of an Office decision
as a matter of right.8 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.9 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).10
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.11 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).12
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.13 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.14
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.15 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.16 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
6

20 C.F.R. § 10.605 (1999).

7

5 U.S.C. § 8128(a).

8

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
10

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) submitting relevant and pertinent evidence not previously
considered by the Office; see 20 C.F.R. § 10.606(b).
11

20 C.F.R. § 10.607(a).

12

See Leon D. Faidley, Jr., supra note 8.

13

Leonard E. Redway, 28 ECAB 242 (1977).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

15

See Dean D. Beets, 43 ECAB 1153 (1992).

16

See Leona N. Travis, 43 ECAB 227 (1991).

3

clear evidence of error.17 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.18 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.19 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.20 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.21
ANALYSIS
The last merit decision is dated March 25, 1993. The applications for reconsideration in
this case are dated April 30 and May 18, 2007. Since they are more than one year after the merit
decision, they are untimely.
To require the Office to reopen the case for merit review, appellant must therefore show
clear evidence of error by the Office. The April 30, 2007 application for reconsideration alleges
error, but fails to provide probative evidence sufficient to establish clear evidence of error.
Appellant alleges, for example, that the job offer was not medically suitable. The record
indicates that her physician signed the job offer on February 27, 1992, indicating that she could
perform the job duties. She asserts the job offer was invalid as it did not discuss availability.
The Office received information from the employing establishment indicating that the job
remained available and, as noted by the Office in its March 25, 1993 decision, appellant had an
opportunity prior to termination of benefits to provide reasons for not accepting the position, but
failed to provide reasons.
The May 18, 2007 application raises similar arguments without providing pertinent
evidence supporting an allegation of error. The reference to a handbook for employing
establishment personnel does not establish a procedural error with respect to termination based
on refusal of suitable work pursuant to 5 U.S.C. § 8106(c). As noted above, the record contains
evidence supporting medical suitability and availability of the position offered.
The Board accordingly finds that appellant has not submitted evidence establishing clear
evidence of error by the Office. The Office properly denied the applications for reconsideration
without merit review of the claim.
17

See Jesus D. Sanchez, 41 ECAB 964 (1990).

18

See Leona N. Travis, supra note 16.

19

See Nelson T. Thompson, 43 ECAB 919 (1992).

20

Leon D. Faidley, Jr., supra note 8.

21

Gregory Griffin, 41 ECAB 458 (1990).

4

CONCLUSION
The applications for reconsideration were untimely and failed to establish clear evidence
of error by the Office. Therefore, the Office properly denied the applications for reconsideration
without merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 29 and 10, 2007 are affirmed.
Issued: December 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

